Citation Nr: 1712086	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder, to include degenerative disc disease (DDD).

2.  Entitlement to service connection for a back disorder, to include DDD.

3.  Whether new and material evidence has been received to reopen service connection for folliculitis of the head and neck.

4.  Entitlement to service connection for folliculitis of the head and neck.

5.  Whether new and material evidence has been received to reopen service connection for elbow lesions.

6.  Entitlement to service connection for elbow lesions.

7.  Entitlement to service connection for Achilles tendonitis.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for residuals of a broken left finger.

11.  Entitlement to service connection for kidney stones.

12.  Entitlement to service connection for a sleep disorder.

13.  Entitlement to a higher initial disability rating (or evaluation) for anxiety, not otherwise specified, in excess of 30 percent.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1999 to July 1999, and from January 2005 to November 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in New York, New York, which declined to reopen the issues of service connection for posttraumatic stress disorder (PTSD) and a back disorder, and denied service connection for Achilles tendonitis.  In a March 2011 rating decision, the RO in Cleveland, Ohio, granted service connection for the mental disability of anxiety and assigned an initial 30 percent disability rating.  Subsequently, in June 2011, the Veteran filed a notice of disagreement (NOD) to the initial rating assigned.  Finally, this matter also comes on appeal from a June 2012 rating decision of the RO in Cleveland, Ohio, which denied service connection for the remaining issues on appeal.  

The Veteran has appealed from the initial rating assigned for the service-connected anxiety, not otherwise specified.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also recognized that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

In an August 2015 letter, the Veteran's representative requested that the Board wait the full 90 days from the date of certification letter before deciding the instant matter.  While the Board did not respond to this request, as far more than 90 days have elapsed, the Board finds that the matter is ripe for adjudication.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of a higher initial disability rating (or evaluation) for anxiety, not otherwise specified, in excess of 30 percent, entitlement to a TDIU, and service connection for a back disorder, to include DDD, folliculitis of the head and neck, elbow lesions, Achilles tendonitis, hearing loss, tinnitus, residuals of a broken left finger, kidney stones, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A September 2006 RO rating decision denied service connection for a back disorder, folliculitis of the head and neck, and elbow lesions.  The issues were denied due to a lack of evidence of currently diagnosed disabilities.  Upon receiving new and material evidence, the issues were reconsidered by the RO, and in a subsequent February 2007 rating decision, service connection for a back disorder, folliculitis of the head and neck, and elbow lesions was again denied on the same basis.  The Veteran did not file a timely NOD following the February 2007 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  New evidence received since the February 2007 RO rating decision relates to an unestablished fact of a currently diagnosed back disorder, and symptoms of current skin disabilities of the head, neck, and elbow, necessary to substantiate a claim for service connection for a back disorder, folliculitis of the head and neck, and elbow lesions.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision denying service connection for a back disorder, folliculitis of the head and neck, and elbow lesions, became final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the February 2007 rating decision is new and material to reopen service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).

3.  Evidence received since the February 2007 rating decision is new and material to reopen service connection for folliculitis of the head and neck.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Evidence received since the February 2007 rating decision is new and material to reopen service connection for elbow lesions.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision reopens the issues of service connection for a back disorder, folliculitis of the head and neck, and elbow lesions, and remands the remaining issues on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Back Disorder, 
Folliculitis of the Head and Neck, and Elbow Lesions

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A September 2006 RO rating decision denied service connection for a back disorder, folliculitis of the head and neck, and elbow lesions.  The issues were denied due to a lack of evidence of currently diagnosed disabilities.  Upon receiving new and material evidence, the issues were reconsidered by the RO, and in a subsequent February 2007 rating decision, service connection for a back disorder, folliculitis of the head and neck, and elbow lesions was again denied on the same basis.  The Veteran did not file a timely NOD following the February 2007 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  As such, the February 2007 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Back Disorder

Since the February 2007 rating decision denying service connection for a back disorder, VA received a report from a February 2011 VA spinal examination.  Per the February 2011 VA spinal examination report, the Veteran was diagnosed with DDD of the lumbosacral spine.  Such evidence relates to an unestablished fact of a currently diagnosed back disorder that is necessary to substantiate a claim for service connection for a back disorder.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Folliculitis of the Head and Neck

Since the February 2007 rating decision denying service connection for folliculitis of the head and neck, VA received a June 2009 statement from the Veteran.  Per the statement, the Veteran advanced continuing to manifest skin infections of the head and neck that similar to those noted in the Veteran's service treatment records.  Such evidence relates to an unestablished fact of symptoms of a current skin disorder of the head and/or neck that could reasonably substantiate the claim by triggering the VA Secretary's duty to assist.  See Shade, 24 Vet. App. at 118.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for folliculitis of the head and neck.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Elbow Lesions

Since the February 2007 rating decision denying service connection for elbow lesions, VA received a June 2009 statement from the Veteran.  Per the statement, the Veteran advanced developing lesions on the left elbow that are similar to the skin lesions of the head and neck noted in the Veteran's service treatment records.  Such evidence relates to an unestablished fact of symptoms of a current skin disorder of the left elbow that could reasonably substantiate the claim by triggering the VA Secretary's duty to assist.  See Shade, 24 Vet. App. at 118.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for elbow lesions.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for folliculitis of the head and neck is granted.

New and material evidence having been received, the appeal to reopen service connection for elbow lesions is granted.


REMAND

VA Examinations 

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Initial Anxiety Disability Rating

The Veteran last received a VA mental health examination in February 2011.  Since that time, VA has received multiple VA treatment records indicating that the Veteran's service-connected anxiety may have worsened in the past six years.  As there is a specific suggestion of worsening of disability since the last VA examination, the Board will remand to obtain a new VA mental health examination.

Service Connection Issues

The Veteran is a decorated combat veteran who partook in multiple combat missions, was caught in improvised explosive device (IED) explosions, and was exposed to multiple environmental hazards while deployed to the Middle East.  For these reasons, multiple VA examinations were scheduled over the course of this appeal to assist VA in its determination as to whether any currently diagnosed disabilities were related to the Veteran's combat operations and/or otherwise related to deployment.  

Unfortunately, the record reflects that in February 2011 the Veteran failed to appear for VA examinations for audiology, tinnitus, skin, and hand and fingers.  Further, the record also reflects that the Veteran failed to appear for VA ankle and spine examinations scheduled for May 2013.  

The Veteran appears to have moved one or more times during the pendency of this appeal, and the Board cannot say for certain if the Veteran received notice of these examinations.  Further, the Veteran did appear for VA spinal and mental health examinations in February 2011.  Additionally, in an August 2012 NOD, the Veteran's representative advanced that the "Veteran is now available for examination regarding the claims above."  As such, in an abundance of caution, the Board will remand the service connection issues in an attempt to once again schedule the Veteran for the aforementioned VA examinations.  Additionally, the Board also finds remand warranted to obtain both VA kidney stone and sleep disorder examinations as the disabilities may be related to the Veteran's in-service environmental hazard exposure during deployment.  To ensure the Veteran receives the proper notification, a copy of the examination notification should be sent to the Veteran's representative.

Spinal Examination 

As noted above, the Veteran did appear at a February 2011 VA spinal examination.  At the conclusion of the examination, the VA examiner opined that the currently diagnosed DDD was more likely than not related to naturally occurring phenomenon.  In an April 2012 statement, the Veteran's representative argued that the VA examiner's opinion was conclusory in nature, ignored the Veteran's combat history, and provided no rationale to support the opinion.  In response, VA scheduled the Veteran for a new VA back examination, to which the Veteran failed to appear (discussed above).  Despite the Veteran's failure to appear, there was no reason that a VA examiner could not have provided an addendum opinion to the February 2011 VA spinal examination opinion.  As such, remand is warranted to schedule the Veteran for a new VA spinal examination and opinion.  


TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was service connected for anxiety in a March 2011 rating decision, and the Veteran subsequently filed a June 2011 NOD contesting the initial rating assigned and asking for a higher initial disability rating.  A.B. v. Brown, 
6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

VA treatment records and the report from a February 2011 VA mental health examination reflect that the Veteran may currently be unemployed, and that the unemployment may be related to the service-connected mental health disorder.  Such evidence raises the issue of entitlement to a TDIU, which has not yet been addressed.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the AOJ for adjudication.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from April 2013.

Accordingly, the issues of a higher initial disability rating (or evaluation) for anxiety, not otherwise specified, in excess of 30 percent, entitlement to a TDIU, and service connection for a back disorder, to include DDD, folliculitis of the head and neck, elbow lesions, Achilles tendonitis, hearing loss, tinnitus, residuals of a broken left finger, kidney stones, and a sleep disorder are REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning the issues on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record all VA treatment records pertaining to the treatment of the issues on appeal, not already of record, for the period from April 2013.

3.  Schedule the appropriate VA examinations.  Both the Veteran and the Veteran's representative should be informed about the time and location of the scheduled examinations.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiners should provide the following opinions:


Anxiety

The VA examiner should report the extent of all mental health symptoms in accordance with VA rating criteria.

Back Disorder

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed back disorder, to include DDD, had its onset during a period of active service, including as due to the Veteran's combat operations, carrying heavy packs, armor, ammunition, and bodies during training and deployment, and/or an IED exploding underneath the seat of the Veteran while riding in an armored vehicle?

If the Veteran fails to appear for the VA spinal examination, a VA examiner should still render the requested opinion based upon a review of the evidence of record, including the February 2011 VA spinal examination.

Kidney Stones

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's kidney stones had its onset during a period of active service, including as due to hazardous environmental and/or chemical exposure during deployment to the Middle East?

Hearing Loss and Tinnitus

A)  If the Veteran has a hearing loss disability, is it at least as likely as not (50 percent or higher degree of probability) that the hearing loss is related to the Veteran's in-service acoustic trauma, to include small arms fire and explosions?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's tinnitus is related to the Veteran's in-service acoustic trauma, to include small arms fire and explosions?

Achilles Tendonitis

A)  Does the Veteran have a current diagnosis of Achilles tendonitis?

B)  If the Veteran does have a current diagnosis of Achilles tendonitis, is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed disability is related to the in-service diagnosis of Achilles tendonitis of the left ankle?

C)  If the currently diagnosed Achilles tendonitis is not related to the in-service diagnosis, is it at least as likely as not (50 percent or higher degree of probability) that the disability otherwise originated in service, including as due to the Veteran's combat operations and/or carrying heavy packs, armor, ammunition, and bodies during training and deployment?

Residuals of a Broken Left Finger

Does the Veteran have any residual disability in the last finger of the left hand stemming from the May 2005 in-service accident in which the finger was slammed in a Humvee door?

Sleep Disorder

A)  Does the Veteran have a currently diagnosed sleep disorder in addition to any sleep disturbance caused by the service-connected anxiety?

B)  If the Veteran does have a currently diagnosed sleep disorder in addition to any sleep disturbance caused by the service-connected anxiety, is it at least as likely as not (50 percent or higher degree of probability) that the disorder had its onset during a period of active service, including as due to hazardous environmental and/or chemical exposure during deployment to the Middle East?

Skin Disorder 

A)  Examine the Veteran and identify any and all current skin disorders, to include lesions of the head, neck, and left elbow.

B)  If the Veteran has a current diagnosis of one or more skin disorders, is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed skin disorder(s) is related to the in-service skin lesions of the head and neck? 

C)  If the currently diagnosed skin disorder(s) is not related to the in-service skin lesions, is it at least as likely as not (50 percent or higher degree of probability) that the disability otherwise originated in service, including as due to hazardous environmental and/or chemical exposure during deployment to the Middle East?

4.  Then, after any additional notification and/or development deemed warranted, to include the issuance of VCAA notice and/or a request that the Veteran complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


